Citation Nr: 0943398	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

3.  Entitlement to service connection for a low back (lumbar 
spine) disability, to include as secondary to the service-
connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active periods of service between March 1973 
and August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO increased 
the rating of the left knee disability from 10 percent to 20 
percent, granted service connection for the right knee 
disability, assigning a 10 percent rating, and denied service 
connection for the low back disability.  The Veteran's 
disagreement with the ratings assigned to the disabilities 
and the denial of service connection led to this appeal.
Prior to the perfection of the appeal, the RO issued a 
December 2005 rating decision that increased the rating for 
the left knee disability to 30 percent as of the claim for 
increase.  The Veteran subsequently perfected an appeal of 
the three claims as listed on the title page.

The Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge in September 2009.  A 
copy of the transcript of this hearing has been associated 
with the claims file.  At the time of the hearing, the 
Veteran and his representative requested a 30 day period to 
allow for the submission of additional evidence.  This period 
has passed without the submission of additional evidence.  
See 38 C.F.R. § 20.709.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

At the time of the September 2009 Board hearing, the Veteran 
discussed upcoming treatment, including the receiving of a 
new brace.  The Veteran reported that he was last treated by 
VA that same month.  The Veteran indicated that he had copies 
of additional VA treatment records.  As indicated in the 
introduction, the record was held open in order to allow an 
opportunity for the Veteran to submit this additional 
evidence.  This period has passed without the submission of 
this evidence.  The Board finds that a remand is required in 
order to obtain the additional evidence.  See 38 C.F.R. 
§ 3.159.

Further, regarding the claim for service connection for the 
low back disability, the Veteran contends that the back pain 
either began in service or is secondary to the service-
connected knee disabilities.  See 38 C.F.R. §§ 3.303, 3.310. 
 Review of the claims file reveals instances of treatment in 
service for the back.  In a May 2004 VA examination, the 
examiner found that the Veteran had low back pain, but found 
"no evidence to suggest any 'low back pain' condition 
related to the left knee."  The examiner did not provide any 
supportive rationale for this opinion.  VA records, to 
include a September 2007 letter, discuss the history of the 
back pain.  In the September 2007 letter, a VA clinician 
wrote that the Veteran had "records supportive of" "back 
pain due to degenerative joint disease dating back to 1976 
[in service]."  This clinician did not describe these 
supportive records or provide other additional support for 
this statement.  

The opinions of record are inadequate as they are not 
supported by complete rationale.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Therefore, upon remand, the 
Veteran should be scheduled for an additional VA examination.  
In the examination report, the examiner must address the 
contended theories of direct service connection and secondary 
service connection.  During this examination, the examiner 
should also evaluate the currently severity of the service-
connection knee disabilities.  See 38 C.F.R. §§ 3.159, 3.326, 
3.327.

Lastly, the Veteran should be issued an additional 
notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) that addresses the increased 
rating claim for the left knee, the initial increase claim 
for the right knee, and the claim for service connection for 
the low back disability, to include on secondary service 
connection basis.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an 
additional notification letter.

The notification letter must also inform 
the Veteran of the evidence needed to 
substantiate the increased rating claim 
for the left knee, the initial increase 
claim for the right knee, and the claim 
for service connection for the low back 
disability, to include on secondary 
service connection basis.  

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the disabilities on 
appeal should be obtained and made part 
of the record.

3.  The Veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, the examiner 
should provide answers to the following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the Veteran 
has a low back disability 
that began during service or 
is causally linked to any 
incident of active duty?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any current 
low back disability was caused 
or aggravated by the Veteran's 
service-connected knee 
disabilities?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs 
against the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the examiner is unable 
to answer any question presented 
without resort to speculation, he or 
she should so indicate and provide 
the reason that an opinion would 
require speculation.

The examiner is also directed to 
thoroughly evaluate the current severity 
of the left and right knee disabilities.  
The examiner should complete a range of 
motion study for the knees.  The examiner 
should state whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the knees 
as the result of pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign that is 
attributable to the service-connected 
knee disabilities.

Any additional limitation of motion in 
any of the ranges of motion (flexion, 
extension, etc.) should be expressed in 
degrees.

4.  Thereafter, the Veteran's claims on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


